Exhibit 16.1 November 4, 2010 Securities and Exchange Commission Washington D.C. 20549 Commissioners: We have read the statements made by Amasys Corporation which we understand will be filed with the Securities and Exchange Commission, pursuant to Item4.01 of Form 8-K, as part of the Form 8-K of Amasys Corporation dated November 4, 2010.We agree with the statements made in response to that Item insofar as they related to our firm. Sincerely, /s/ Turner, Stone & Company, L.L.P. Turner, Stone & Company, L.L.P.
